DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The  Amendment filed on March 4, 2022, has been entered.





Claim Disposition

3.	Claims 1-11 have been cancelled. Claims 12-19 have been added. Claims 12-19 are pending and are under examination. 




Claim Rejections - 35 USC §112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


4.	Claims 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed,
had possession of the claimed invention.
The claimed invention are directed to “a method of producing a protein (any protein) comprising culturing at least one microorganism in a broth under conditions promoting production and secretion of a protein by said microorganism wherein the microorganism is a member of a yeast genus selected from .... Saccharomyces, ...... Pichia, Candida....and wherein the microorganism comprises an expression vector that expresses the protein and the broth contains at least one surfactant selected from the group consisting of an anionic surfactant, a cationic surfactant and an amphoteric surfactant” (emphasis added). The claimed invention is overly broad and not adequately described because it encompasses any protein from any class or category. It includes any surfactant classified as amphoteric, cationic and anionic with the large genus of variables that can be substituted in the formulas or the “salts thereof”; and in any amounts and under any conditions in any yeast strain of the broad genus claimed. It is noted that claim 12 recites a surfactant range for the amount, however, the lower end of the range is very small and the higher range could essentially destroy the cells or dissolve the cell membrane depending on the type of surfactant. The claimed invention does not define the protein or align a specific protein to a specific surfactant. The art recognizes that different surfactants will have different effects and can be detrimental to the cell depending on the amount applied or no effect if the amount is very small.
Thus, the claimed invention is not adequately described and encompasses a large variable genus. The claims are not commensurate in scope with the disclosure in the instant specification. Furthermore, the claims are read in light of the specification, however, the limitations of the specification cannot be read into the claims, and the claims as presented are not adequately described. The claimed invention is overly broad and encompasses a large variable genus of structures.
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus.
A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus maybe satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of
such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Furthermore, the specification discloses that Hansenula, Pichia, Yarrowia, and Candida, and the broth contains at least one surfactant (A) selected from the group consisting of an anionic surfactant (Al), a cationic surfactant (A2), and an amphoteric surfactant (see paragraph [0008]). The method of producing a useful substance of the present invention can efficiently secrete and produce a useful substance by microorganisms. At paragraph [0009] The present invention provides a method of producing a useful substance including secreting and producing a useful substance in broth by microorganisms contained in the broth, wherein the microorganisms include microorganisms of at least one genus selected from the group consisting of Ogataea, Saccharomyces, Kluyveromyces, Hansenula, Pichia, Yarrowia, and Candida, and the broth contains at least one surfactant (A) selected from the group consisting of an anionic surfactant (Al), a cationic surfactant (A2), and an amphoteric surfactant (A3)”.
Thus, the claims and the specification are not commensurate in scope.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to
consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (cited on IDS) in view of TAKARA SHUZO CO. (JPS6143986, cited on IDS) and Holt et al. (US 8,507,234, 6/16/06).

Singh et al. disclose yeast such as Kluyveromyces marxianus (YS-1) and preparation/production of inulin/inulinase and the use of different surfactants (see Fig 2 and pages 1703-1706 of the reference). Surfactant was added at 0.002% in the fermentation medium. Singh et al. disclose an increase protein production with the addition of surfactant (an increase in enzyme production from 29.6 to 32.2 IU/ml was observed on addition of SDS in fermentation medium, see page 1705). Singh et al. does not teach Saccharomyces, Pichia and Candida. |n-so-far-as Singh et al. does not teach one of the yeast claimed, the art discloses others. TAKARA SHUZO CO., teach production of an enzyme, easily, rapidly and economically in an industrial scale, by adding a reducing agent and a cationic or nonionic surfactant to the culture liquid of urikase-producing yeast belonging to Candida genus and accumulating the enzyme to the extracellular medium (see abstract). Neither the primary or secondary reference teaches a 0.003% surfactant, however, Holt et al. teaches a range that encompasses that weight.
Holt et al. teach fermentation used to produce proteins such as enzymes (see paragraph 6). Yeast cells are employed in the production of proteins such as S.
 cerevisiae (see paragraphs 6, 9, 10 and 57). Holt et al. also teach the use of surfactants (see paragraph 14). At paragraph 22, Holt et al. disclose the following: “Surfactants that are useful in the present invention include, without limitation, ethoxylated alcohols, ethoxylated carbohydrates, ethoxylated vegetable oils, polyethylene glycols (PEG), polypropylene glycols (PPG), monoesters and diesters of PEG and PPG, ethoxylated amines, fatty acids, ethoxylated fatty acids, fatty amides, fatty diethanolamides, and the like. Examples of specific surfactants and commercial sources, include oleyl alcohol 10 EO (Ethox Chemical), Tween 20 (Uniqema), stearyl alcohol 20 EO (Ethox Chemical), castor oil 80 EO (Ethox Chemical), castor oil 30 EO (Ethox Chemical), PEG 400 Dioleate (Ethox Chemical), tallow amine 5 EO (Akzo Nobel), Burco TME-S (Burlington Chemical), coconut diethanolamide (Ethox Chemical), Ethfac 161 (Ethox Chemical), cocoamine 2 EO (Akzo Nobel), cocoamine 5 EO (Akzo Nobel), Dowanol DB (Dow Chemical), Demulse DLN 532 CE (Deforest Enterprises), Tween 80 (Uniqema), Demulse DLN 622 EG (Deforest Enterprises), Span 20 (Uniqema), Diacid 1550 (Westvaco), decyl alcohol 4 EO (Ethox Chemical), dipropyleneglycol methyl ester (Dow Chemical), sodium lauryl sulfate (SLS), sodium dodecyl sulfate (SDS), sodium xylenesulfonate (SXS), and Tergitol NP6 (Dow Chemical)’. In addition, the reference teaches that the concentration of surfactant can be 0.2% to 25% or preferably 2% to 10% (see paragraphs 20-22).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because the primary reference teach the claimed method with a different yeast. An ordinary skilled worker would be motivated to substitute the yeast of the primary
reference with the yeast of the secondary reference because several different yeast can be utilized, and the Candida yeast is very common. The ordinary skilled worker would be motivated to combine all three references because they each teach protein production in a yeast. Although the cited references do to provide the structures of the surfactant, the claimed invention is obvious because the anionic, cationic and amphoteric surfactant each have a certain structure, thus the disclosure in the art of use of a surfactant from one of these categories means that it would necessarily have the backbone structure to be considered a surfactant in each of those categories. In addition, the formulas recited have an enormous amount of variability and would likely include the ones disclosed in the cited art.  The primary reference discloses different surfactant, therefore, would be obvious to an ordinary skilled worker based on optimizing expected results to swap out the surfactant.  Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, Known in the prior art.” KSR, 127 S. Ct. at 1741. The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, fora court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” /d. at 1741. The Court further advised that “[a] person of ordinary skill is...a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.





Response to Arguments

7.	Applicant's comments have been considered. Withdrawn objections/rejections will not be discussed herein as applicant's comments are moot. Note that a rejection under 35 USC 112 first paragraph remains and has been amended to reflect changes to the claims. Applicant traverses the rejection and states that the claims have been amended to reflect surfactant range found in the specification and point to Tables 1-3, thus applicant opines that the claim satisfies the written description.  The claimed invention is directed to any protein made in any strain of yeast from the broad genus recited in claim 12 with any surfactant in the broad categories, therefore not adequately described. The claimed invention broadly encompasses lots of variability in the compounds, thus remains broad. Applicant state that proteins such as luciferase and acid phosphatase are exemplified, however, this is not representative of the large genus claimed with the broad language of “a protein”.  Applicant state that they disagree because the rejection is not an enablement rejection. This argument is not persuasive because the rejection is on point with respect to the fact that the claimed invention encompasses a large variable genus of proteins (thousands of proteins) and surfactant compounds (based on the variables and salts thereof) and applicant has not demonstrated possession of the entire genus or a representative number of species to demonstrate possession of the genus claimed. The claims are not commensurate in scope with the disclosure in the specification with respect to providing a representative number of species. Again there is no correlation made between structure and function with respect to a one to one correspondence between a specific surfactant and a specific protein and as discussed earlier there are substrate specificities and disclosure of some surfactants not producing positive effects on a protein. Applicant state the functionality of the protein is not in consideration in the invention, this argument is not persuasive either, because this would mean that applicant is producing non-functional proteins.   Applicant states that all is needed is a change in vector not surfactant, however, this argument is not persuasive either since there is not indicia that a single surfactant will increase production of all proteins, and there is no demonstration in the art to substrate the same. Therefore, the rejection remains because applicant’s arguments were not deemed persuasive.
 With regards to the art rejection, note that it has been maintained.  Applicant states that structures in the art does not correspond to those claimed. Applicant separately attacks the references, however, the combined teachings renders the invention as obvious. Applicant has not pointed to any differences in production of a particular protein with their surfactant, for example unexpected results producing for instance a 5-fold production increase. Applicant is in agreement that surfactant is utilized in the art to produce proteins, thus based on expected results it would be obvious to swap out or routinely experiment by trying different surfactants, for routine optimization.
 Thus the rejection remains and applicant’s comments are not deemed persuasive.




Conclusion


8.	No claims are presently allowable.



9.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax
phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/

Primary Examiner, Art Unit 1652